Opinion by
Linn, J.,
Tbe only complaint is that tbe court refused judgment non obstante veredicto. Plaintiff was employed as a carpenter by defendant. At tbe time of bis injury it was necessary for bim to travel from bis borne to bis place of employment on defendant’s railroad, and as compensation be received a certain sum of money and transportation there and back. For that purpose be received a ticket or pass containing a release of bis employer from liability for negligence in transportation. It was bis duty to take defendant’s train at 5:40 a. m. On tbe morning of tbe accident be went to defendant’s station at the usual time, obtained bis tools from tbe place furnished by defendant for their custody, and boarded tbe train standing at its usual starting place in tbe station; other passengers bad already boarded tbe train; a brakeman stood at or near it. As soon as plaintiff entered one of tbe cars, and before be could be seated, tbe train received an unusual bump which threw and injured plaintiff. At tbe time of the injury, plaintiff was *519a passenger: McNulty v. R. R. Co., 182 Pa. 479. Tbe measure of duty owing to a passenger in such circumstances is stated in Stankowcz v. R. R. Co., 62 Pa. Superior Ct. 125. Appellant contends that tbe release from liability contained on tbe ticket or pass required plaintiff to prove that tbe accident was caused by tbe negligence of tbe defendant. That burden was sustained; in addition to tbe evidence already referred to, there was testimony by plaintiff’s witness Morris justifying tbe jury in finding that tbe accident was caused by tbe violent and unusual coupling of tbe locomotive to tbe train. As tbe jury bas so found on sufficient evidence, pursuant to a charge of which no complaint is made, we are bound by tbe conclusion.
Tbe judgment is affirmed.